Citation Nr: 1528088	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder II, currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mandy L. Kelly, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, S.H.



ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2013; a statement of the case was issued in October 2013; and a substantive appeal was received in December 2013.   

The Veteran presented testimony at a Board hearing in February 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran, in his December 2013 substantive appeal, stated that he could not work due to his service-connected bipolar disorder.  The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  As such, the Board has added the issue of entitlement to a TDIU rating.

The issue of entitlement to service connection for tremors in the Veteran's hands as secondary to his service connected bipolar disorder was raised by the Veteran in his Board hearing testimony.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Bipolar disorder

The Veteran's most recent VA examination took place almost three years ago (October 2012).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, at the Veteran's Board hearing, S.H. testified regarding the Veteran's living conditions.  She stated that there was filth everywhere, including cat feces, dirty dishes.  She stated that it did not look like the Veteran ever cleaned.  The Veteran testified that he can go as long as a week without showering.  S.H. substantiated this and started that he smells, and that it does not appear that he brushes his teeth.  Additionally, the Board notes a June 2014 treatment report (VBMS, 12/5/14, p. 36) that reflects that the Veteran was "unkempt and disheveled" and that he had "poor hygiene."  

The testimony, accompanied by the treatment reports, strongly suggests that the Veteran's psychiatric disability is more severe than represented in the October 2012 VA examination report.  Consequently, the Board finds that a new VA examination is warranted for the purpose of determining the current severity of his bipolar disorder.



TDIU

The Veteran's claim for a TDIU is dependent on whether the Veteran's service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether an increased rating is warranted for the Veteran's service connected bipolar disorder.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA psychiatric examination for the purpose of determining the current severity of his bipolar disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

Additionally, following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the service connected disabilities alone preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  

The examiner should provide reasons for this opinion.  He/She is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



